DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the amendment filed on 2 February 2022.
Claims 6 and 16 are canceled.
Claims 1, 2, 5, 7- 12, 15, and 17-20 are amended.
Claims 1, 2, 5, 7-12, 15, and 17-20 have been examined. 

Response to Arguments
In response to Applicant’s remarks filed on 2 February 2022:
a.	Rejections of the pending claims under 35 U.S.C. 112(a) are withdrawn in view of Applicant’s amendments.
b.	Applicant's arguments with respect to the 35 U.S.C. 103 rejections of the pending claims are moot in view of new ground(s) of rejection presented hereon, as detailed below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5, 7, 8, 10, 15, 17, 18, and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As to claims 5 and 15, the following is recited (emphasis added): “further comprising adding information to the filtered information to connect at least one concept found in the filtered information to generate enhanced information to be used as at least one of the plurality of articles.” There is insufficient antecedent basis for the recitation of “the filtered information” in these claims.

As to claims 7 and 17, the following is recited (emphasis added): “wherein generating the plurality of chapters is based on the plurality of filters.” There is insufficient antecedent basis for the recitation of “the plurality of filters” in these claims.

As to claims 8 and 18, the following is recited (emphasis added): “further comprising determine the plurality of chapters based on a predetermine number of occurrences of one filter of the plurality of filters among the at least one search article of the plurality of articles.” There is insufficient antecedent basis for the recitation of “the plurality of filters” in these claims.

As to claims 10 and 19, the following is recited (emphasis added): “wherein generating the newsletter comprising the at least one search article of the plurality of articles comprises generating an index comprising the plurality of filters and pages in the newsletter at which the plurality of filters can be found.” There is insufficient antecedent basis for the recitation of “the plurality of filters” in these claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7, 10-12, 15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Roiniotis et al. (U.S. Patent Application Publication No. 20140089777 A1, hereinafter referred to as Roiniotis) in view of Agassi et al. (U.S. Patent Application Publication No. 20030217328 A1, hereinafter referred to as Agassi).
As to claim 1, Roiniotis teaches a computer-implemented method for generating a newsletter, the method comprising:
receiving a search input to search a plurality of source articles (see Roiniotis para. 0085: the user inputs search targets into a search box in order to search information files; and see Roiniotis para. 0106 and Fig. 4: input regions 115 and 116 enable the user to input his/her search interest);
generating a list of articles comprising a plurality of articles relevant to search input (see Roiniotis para. 0085: the system produces a set of information files in response to the user’s search input; and see Roiniotis para. 0108 and Fig. 4: pane 106 displays information files selected for presentation);
generating an article type list from the plurality of articles based on a source of each of the plurality of source articles (see Roiniotis para. 0113-0114 and Fig. 8: the system identifies typed-attributes associated with each of the information files presented on a page, including the sources of the information files);
receiving an article type list input to exclude at least one article type from the list of articles (see Roiniotis para. 0113-0114 and Fig. 8: the user selects sources to exclude);
generating a plurality of chapters based on subject matter in each of the plurality of articles (Note: Read in light of the instant specification, the claimed “chapters” are interpreted to be sections of content1. See Roiniotis para. 0105 and Fig. 3: The system generates a plurality of sections based on the subject matter of the information files. The illustrative example of Fig. 3 shows sections such as “News,” “Recreation and Sports,” “Education,” “Government,” “Real Estate,” etc.) after the article type list input is applied to exclude the at least one article type from the list of articles (See Roiniotis para. 0105 and Fig. 3: The system generates the plurality of sections based on filtered information files; and see Roiniotis para. 0113-0114 and Fig. 8: the user selects sources to exclude);
generating a newsletter comprising the plurality of articles in the list of the plurality of articles (see Roiniotis para. 0085: the system displays the filtered set of information files to the user; and see Roiniotis para. 0106-0108 and Fig. 4: the system displays filtered news articles, referred to as “information files,” based on the user’s interest).
Roiniotis does not appear to explicitly disclose receiving an input to modify at least one of a plurality of chapters; merging a plurality of articles in a list of articles into a modified chapter based on the input to modify the at least one of the plurality of chapters.
However, Agassi teaches:
generating a plurality of chapters based on subject matter in each of a plurality of articles (Note: Read in light of the instant specification, the claimed “chapters” are interpreted to be sections of content2. see Agassi para. 0090 and Fig. 5: the system identifies content blocks/segments for each of a plurality of articles);
receiving an input to modify at least one of a plurality of chapters (see Agassi para. 0027 and Fig. 3: the system receives user preferences for selection and combination of content blocks/segments);
merging a plurality of articles in a list of articles into a modified chapter based on the input to modify the at least one of the plurality of chapters (see Agassi para. 0027 and Fig. 3: according to user preferences, the system selects and combines/aggregates content blocks/segments; and see Agassi para. 0032 and Fig. 3: the combined content blocks/segments are rendered according to user preferences).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Roiniotis to include the teachings of Agassi because it allows maximum flexibility in providing personalized, conveniently-formatted information to the user (see Agassi para. 0090).

As to claim 2, Roiniotis as modified by Agassi teaches the plurality of articles is generated using an artificial intelligence journalist (Note: the claimed “artificial intelligence journalist” is interpreted in light of the instant specification, which states the following at paragraph 0019: “As used herein, the artificial intelligence journalist is a computer or process whereby a computer applies algorithms to event information and generates the search article.”
see Roiniotis para. 0061: the system performs machine learning processes to automatically update information files; and see Roiniotis para. 0085: the updated information files enable user search).

As to claim 5, Roiniotis as modified by Agassi teaches further comprising adding information to the filtered information to connect at least one concept found in the filtered information to generate enhanced information to be used as at least one of the plurality of articles (see Roiniotis para. 0063: the system produces a rich set of mark-up including metadata and annotations for the information files, including topics, entities, genre, etc.; and see Roiniotis para. 0070: marked up information files are stored in the system’s database).

As to claim 7, Roiniotis as modified by Agassi teaches wherein generating the plurality of chapters is based on the plurality of filters (see Agassi para. 0025, 0083, and Fig. 3: content is filtered 320 prior to presentation to the user).

As to claim 10, Roiniotis as modified by Agassi teaches wherein generating the newsletter comprising the at least one search article of the plurality of articles comprises generating an index comprising the plurality of filters and pages in the newsletter at which the plurality of filters can be found (see Roiniotis para. 0093: the content and metadata of the information files are indexed).

As to claim 11, Roiniotis teaches a computer-readable storage medium having computer-executable instructions stored thereupon that, when executed by a computer (see Roiniotis para. 0056 and Fig. 1: the method of the invention is performed by a computer system), cause the computer to:
receiving a search input to search a plurality of source articles (see Roiniotis para. 0085: the user inputs search targets into a search box in order to search information files; and see Roiniotis para. 0106 and Fig. 4: input regions 115 and 116 enable the user to input his/her search interest);
generating a list of articles comprising a plurality of articles relevant to search input (see Roiniotis para. 0085: the system produces a set of information files in response to the user’s search input; and see Roiniotis para. 0108 and Fig. 4: pane 106 displays information files selected for presentation);
generating an article type list from the plurality of articles based on a source of each of the plurality of source articles (see Roiniotis para. 0113-0114 and Fig. 8: the system identifies typed-attributes associated with each of the information files presented on a page, including the sources of the information files);
receiving an article type list input to exclude at least one article type from the list of articles (see Roiniotis para. 0113-0114 and Fig. 8: the user selects sources to exclude);
generating a plurality of chapters based on subject matter in each of the plurality of articles (Note: Read in light of the instant specification, the claimed “chapters” are interpreted to be sections of content3. See Roiniotis para. 0105 and Fig. 3: The system generates a plurality of sections based on the subject matter of the information files. The illustrative example of Fig. 3 shows sections such as “News,” “Recreation and Sports,” “Education,” “Government,” “Real Estate,” etc.) after the article type list input is applied to exclude the at least one article type from the list of articles (See Roiniotis para. 0105 and Fig. 3: The system generates the plurality of sections based on filtered information files; and see Roiniotis para. 0113-0114 and Fig. 8: the user selects sources to exclude);
generating a newsletter comprising the plurality of articles in the list of the plurality of articles (see Roiniotis para. 0085: the system displays the filtered set of information files to the user; and see Roiniotis para. 0106-0108 and Fig. 4: the system displays filtered news articles, referred to as “information files,” based on the user’s interest).
Roiniotis does not appear to explicitly disclose receiving an input to modify at least one of a plurality of chapters; merging a plurality of articles in a list of articles into a modified chapter based on the input to modify the at least one of the plurality of chapters.
However, Agassi teaches:
generating a plurality of chapters based on subject matter in each of a plurality of articles (Note: Read in light of the instant specification, the claimed “chapters” are interpreted to be sections of content4. see Agassi para. 0090 and Fig. 5: the system identifies content blocks/segments for each of a plurality of articles);
receiving an input to modify at least one of a plurality of chapters (see Agassi para. 0027 and Fig. 3: the system receives user preferences for selection and combination of content blocks/segments);
merging a plurality of articles in a list of articles into a modified chapter based on the input to modify the at least one of the plurality of chapters (see Agassi para. 0027 and Fig. 3: according to user preferences, the system selects and combines/aggregates content blocks/segments; and see Agassi para. 0032 and Fig. 3: the combined content blocks/segments are rendered according to user preferences).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Roiniotis to include the teachings of Agassi because it allows maximum flexibility in providing personalized, conveniently-formatted information to the user (see Agassi para. 0090).

As to claim 12, see the rejection of claim 2 above.

As to claim 15, see the rejection of claim 5 above.

As to claim 17, see the rejection of claim 7 above.

As to claim 20, Roiniotis teaches a system comprising:
a processor (see Roiniotis para. 0056 and Fig. 1: the method of the invention is performed by a computer system); and
a computer-readable storage medium in communication with the processor, the computer-readable storage medium having computer-executable instructions stored thereupon which, when executed by the processor, cause the processor to (see Roiniotis para. 0056 and Fig. 1: the method of the invention is performed by a computer system):
receiving a search input to search a plurality of source articles (see Roiniotis para. 0085: the user inputs search targets into a search box in order to search information files; and see Roiniotis para. 0106 and Fig. 4: input regions 115 and 116 enable the user to input his/her search interest);
generating a list of articles comprising a plurality of articles relevant to search input (see Roiniotis para. 0085: the system produces a set of information files in response to the user’s search input; and see Roiniotis para. 0108 and Fig. 4: pane 106 displays information files selected for presentation);
generating an article type list from the plurality of articles based on a source of each of the plurality of source articles (see Roiniotis para. 0113-0114 and Fig. 8: the system identifies typed-attributes associated with each of the information files presented on a page, including the sources of the information files);
receiving an article type list input to exclude at least one article type from the list of articles (see Roiniotis para. 0113-0114 and Fig. 8: the user selects sources to exclude);
generating a plurality of chapters based on subject matter in each of the plurality of articles (Note: Read in light of the instant specification, the claimed “chapters” are interpreted to be sections of content5. See Roiniotis para. 0105 and Fig. 3: The system generates a plurality of sections based on the subject matter of the information files. The illustrative example of Fig. 3 shows sections such as “News,” “Recreation and Sports,” “Education,” “Government,” “Real Estate,” etc.) after the article type list input is applied to exclude the at least one article type from the list of articles (See Roiniotis para. 0105 and Fig. 3: The system generates the plurality of sections based on filtered information files; and see Roiniotis para. 0113-0114 and Fig. 8: the user selects sources to exclude);
generating a newsletter comprising the plurality of articles in the list of the plurality of articles (see Roiniotis para. 0085: the system displays the filtered set of information files to the user; and see Roiniotis para. 0106-0108 and Fig. 4: the system displays filtered news articles, referred to as “information files,” based on the user’s interest).
Roiniotis does not appear to explicitly disclose receiving an input to modify at least one of a plurality of chapters; merging a plurality of articles in a list of articles into a modified chapter based on the input to modify the at least one of the plurality of chapters.
However, Agassi teaches:
generating a plurality of chapters based on subject matter in each of a plurality of articles (Note: Read in light of the instant specification, the claimed “chapters” are interpreted to be sections of content6. see Agassi para. 0090 and Fig. 5: the system identifies content blocks/segments for each of a plurality of articles);
receiving an input to modify at least one of a plurality of chapters (see Agassi para. 0027 and Fig. 3: the system receives user preferences for selection and combination of content blocks/segments);
merging a plurality of articles in a list of articles into a modified chapter based on the input to modify the at least one of the plurality of chapters (see Agassi para. 0027 and Fig. 3: according to user preferences, the system selects and combines/aggregates content blocks/segments; and see Agassi para. 0032 and Fig. 3: the combined content blocks/segments are rendered according to user preferences).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Roiniotis to include the teachings of Agassi because it allows maximum flexibility in providing personalized, conveniently-formatted information to the user (see Agassi para. 0090).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Roiniotis and Agassi as applied to claims 7 and 17 above, and further in view of Oliver, Ellyn Janet Wilson (U.S. Patent Application Publication No. 20170109438 A1, hereinafter referred to as Oliver).
As to claim 8, Roiniotis as modified by Agassi does not appear to explicitly disclose further comprising determine the plurality of chapters based on a predetermine number of occurrences of one filter of the plurality of filters among the at least one search article of the plurality of articles.
However, Oliver teaches further comprising determine the plurality of chapters based on a predetermine number of occurrences of one filter of the plurality of filters among the at least one search article of the plurality of articles (Note: The claimed “filters” are interpreted in light of the instant specification, which describes these “filters” as keywords and phrases related to search articles. See instant spec. para. 0030-0032 and 0057.
see Oliver para. 0049-0050 and Fig. 2: splitting an eBook text file into chapters is based on matching expressions to locate where each chapter begins; and see Oliver para. 0066: chapters are determined based on a count of the occurrence of words in the each chapter).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Roiniotis as modified by Agassi to include the teachings of Oliver because it makes processing text more manageable by lowering the amount of data processed at a given time (see Oliver para. 0049).

As to claim 18, see the rejection of claim 8 above.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Roiniotis and Agassi as applied to claims 1 and 11 above, and further in view of Goel et al. (U.S. Patent Application Publication No. 20180160200 A1, hereinafter referred to as Goel).
As to claim 9, Roiniotis as modified by Agassi teaches generating the newsletter comprising at least one search article of the plurality of search articles (see Roiniotis para. 0085: the system displays the filtered set of information files to the user; and see Roiniotis para. 0001 and Fig. 30: the system delivers personalized news).
Roiniotis as modified by Agassi does not appear to explicitly disclose generating a table of contents.
However, Goel teaches generating a table of contents (see Goel para. 0023: the system generates a table of contents).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Roiniotis as modified by Agassi to include the teachings of Goel because it helps users search multimedia content, providing an enhanced information gathering experience (see Goel para. 0024).

As to claim 19, see the rejection of claims 9 and 10 above.

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to using computer algorithms to generate customized newsletters, and merging articles to generate modified chapters/sections.
a.	Goldman et al.; “Enabling One-Click Searching Based On Elements Related To Displayed Content”; U.S. PGPub. No. 20070150457 A1.
Teaches aggregating news into a newsletter (see Figs. 11-19), including combining various content sections for presentation to the user (see para. 0106 and 0164).
b.	Golus et al; “Automated Publishing Systems And Methods”; U.S. PGPub. No. 20120150680 A1.
Teaches a graphical user interface (GUI) for modifying chapters of a book (see para. 0028, 0059, and Fig. 3-2).
c.	Mori, Yasuo; “Document Processing Method And System”; U.S. PGPub. No. 20030056179 A1.
Teaches a graphical user interface (GUI) for modifying chapters of a book (see para. 0130 and Figs. 20-21).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAR MIAN whose telephone number is (571) 270-3970.  The examiner can normally be reached on Monday to Friday, 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/UM/
Examiner, Art Unit 2163                                                                                                                                                                                            


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 See para. 0046 of the published spec., which states “the chapters 304 can be used to organize the search articles 316 into sections of common subject matter and the like.”
        2 See para. 0046 of the published spec., which states “the chapters 304 can be used to organize the search articles 316 into sections of common subject matter and the like.”
        3 See para. 0046 of the published spec., which states “the chapters 304 can be used to organize the search articles 316 into sections of common subject matter and the like.”
        4 See para. 0046 of the published spec., which states “the chapters 304 can be used to organize the search articles 316 into sections of common subject matter and the like.”
        5 See para. 0046 of the published spec., which states “the chapters 304 can be used to organize the search articles 316 into sections of common subject matter and the like.”
        6 See para. 0046 of the published spec., which states “the chapters 304 can be used to organize the search articles 316 into sections of common subject matter and the like.”